DETAILED ACTION
Status of the Application
	Claims 1-17, 19-20, 22-23 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment of claims 13, 19, 22-23, cancelation of claims 18, 21, and amendments to the specification as submitted in a communication filed on 10/14/2021 is acknowledged.
Claims 1-12, 20 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Claims 13 (linking claim) and 14-17, 19, 22-23 are at issue and are being examined herein to the extent they encompass the elected invention.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/27/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claim 23 remains  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  New grounds of rejection are necessitated by amendment.
Claim 23 is indefinite in the recitation of “the type VI CRISPR-Cas polypeptide” because there is no antecedent basis for the type VI CRISPR-Cas polypeptide in claim 13, from which claim 23 depends. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
Claims 13-17, 19, 22-23 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that the specification discloses common structural features of the type VI proteins, citing Figures 52 and 13, and that the specification teaches that HEPN domains are known in the art.  Applicant refers to the teachings of Anantharaman et al. indicating that HEPN domains were known in the prior art and were associated with RNA processing.   Applicant states that Anantharaman et al. took HEPN domains known in the art, characterized them and further identify HEPN domains by bioinformatics approaches.  Applicant points out that Anantharaman et al. acknowledge that the conserved Rx4-6H motif of the HEPN domain is the primary determinant of a novel RNase active site but that beyond these elements, the rest of the domain sequence is poorly conserved between different families.  Applicant states that Anantharaman et al. disclose that HEPN domain structure is conserved and that it adopts a four-helical up-down fold.   Applicant states that Anantharaman et al. teach iterative profile searches with newly detected sequences examined for conserved motifs of HEPN domains to detect potential homologs.  Applicant refers to the instant specification and states that it discloses the use of gene neighborhoods and the identification of genes with Cas protein-specific profiles and predicting CRISPR arrays as well as the selection of candidates to isolate and identify novel Class 2 CRISPR-Cas 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  The Examiner acknowledges the teachings of the specification, the working examples and those of Anantharaman et al. However, the Examiner disagrees with Applicant’s contention that the entire genus of proteins required by the claimed method are adequately described by the teachings of the specification and/or the prior art.  While it is agreed that HEPN domains were known in the prior art and the RxxxH motif was also known in the prior art, neither the specification nor the prior art, including Anantharaman et al., teach which are the structural features required in the HEPN domains for RNase activity, nor do they teach that all that is required in a protein that has RNase activity and can form a complex with a guide nucleic acid to cleave a target nucleic acid is the presence of any two HEPN domains.  It is reiterated herein that the specification as indicated in paragraph [0269], teaches that the the specification and Anantharaman et al. state that there is very little structural similarity among these HEPN domains.  The specification fails to disclose those structural features found in HEPN domains that are present in all type VI CRISPR-Cas effector proteins with RNase activity not present in other proteins that also have HEPN domains.  One of skill in the art would understand that the structural diversity in the HEPN domains is associated with function.  In the instant case, all that has been provided is a motif that is found within these HEPN domains, Rx4-6H, where only two amino acids are defined, R and H.  The specification discloses that HEPN domains are approximately 150 amino acids long.  Even if one assumes that (i) all the amino acids of the HEPN domains have been defined, which they have not, or (ii) any segment of 150 amino acids that comprise the Rx4-6H motif and has a four-helical up-down fold represents an HEPN domain,  the presence of two HEPN domains, which already include the Rx4-6H motif, represent no more than 27% of the entire structure of a protein of about 1100 amino acids (27% = 300x100/1100).   As indicated in prior Office actions, the exemplary species provided are at least 1100 amino acids long. The remainder 73% of the structure of a protein as recited, which is 800 amino acids, is unknown. There is no structure/function correlation that would allow one of skill in the art to envision the structure of such protein.  Moreover, there is no disclosure as to how this 73% of the structure correlates with the desired function.  It is unknown as to how this 73% of the structure is related to RNase activity, or the ability to bind to the guide RNA to form a complex that can cleave a target nucleic acid.  It is reiterated herein that it is highly unlikely that two motifs that are each no more than 8 amino acids long (one in each HEPN domain) can be responsible for the entire activity required, which encompasses not only RNase activity, but also the ability to bind to a nucleic acid component to form a complex that would cleave a particular target polynucleotide.  While Applicant argues that the specification teaches that two catalytic HEPN domains are features representative of the any length and sequence between these two HEPN domains is all that is required in a protein that has RNase activity and the ability to form a complex with a guide RNA.   With the exception of two amino acids in the Rx4-6H motif, there is absolutely no disclosure of the additional structural elements required in any  protein required by the method.  No structure/function correlation has been provided that would allow one of skill in the art to envision the remaining structural elements beyond the Rx4-6H motif. Thus, one of skill in the art would have to conclude that additional structural elements are required in a protein to form a complex with a nucleic acid component that can be directed to cleave a target nucleic acid.  
As previously indicated, the claims require a large genus of proteins which are substantially unrelated in structure as well as a large genus of nucleic acid components which are structurally unrelated.  While a sufficient written description of a genus of polypeptides may be achieved by a recitation of a representative number of polypeptides defined by their amino acid sequence or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus, in the instant case, the recited structural feature, i.e., two HEPN domains, is not representative of all the members of the genus of proteins recited since there is no information as to the remaining structural elements required in the recited polypeptides in addition to those recited in the claims such that the desired activity is displayed, or a correlation between structure and function which would provide those unknown structural features. Therefore, contrary to Applicant’s assertions, one cannot reasonably conclude that the entire genus of proteins required in the claimed method are adequately described by the teachings of the specification and/or the prior art.

Claims 13-17, 19, 22-23 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an in vitro or ex vivo method for targeting a target nucleic acid that comprises RNA in a sample, wherein said method comprises contacting said target nucleic acid in said sample with the L. shahii protein of SEQ ID NO: 71 and a guide RNA, wherein said the protein of SEQ ID NO: 1 and the guide RNA form a complex that binds to a target nucleic acid, does not reasonably provide enablement for an in vitro or ex vivo method for targeting and optionally modifying a target nucleic that comprises RNA in a sample, wherein said method comprises contacting said sample with a composition comprising any CRISPR-Cas effector protein having two HEPN domains and RNase activity and a nucleic acid component. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that the specification identifies that the HEPN domain superfamily was known to one of skill in the art and that the HEPN domains have diverse sequences but highly conserved catalytic domains. Applicant states that as long as the specification discloses at least one method for making and using the claimed invention that bears reasonable correlation to the entire scope of the claim, then the enablement requirement is satisfied.  Applicant points out that the specification provides the characteristics and properties of the genus of type VI CRISPR-Cas effector proteins comprising two HEPN domains that find use in the claimed method.  Applicant points out that the application has provided information regarding architecture of the proteins, necessary residues for catalytic activity, how to identify proteins satisfying the requirements, and how to design guides to use with the proteins for the compositions disclosed. 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.   The Examiner acknowledges the teachings of the specification, the working examples and the teachings of the prior art.  However, the Examiner disagrees with Applicant’s contention that the 4-6H motif within the HEPN domain were known in the art, neither the specification nor the prior art teach which are the structural features required in the HEPN domains to specifically display RNase activity, nor do they teach that all that is required in a protein that has RNase activity and can form a complex with a guide nucleic acid to cleave a target nucleic acid is the presence of any two HEPN domains.  As previously indicated, HEPN domains are also found in proteins that do not have RNase activity.  It is reiterated herein that the specification as indicated in paragraph [0269], teaches that the C2c2 proteins (type VI CRISPR-Cas proteins) can have RNase or DNase function.   Neither the specification nor the prior art teach the structural features required in a HEPN domain so that the catalytic activity associated with that domain is that of an RNase. As stated in the specification, there is very little structural similarity among HEPN domains.  The specification fails to disclose those structural features found in HEPN domains that are present in all type VI CRISPR-Cas effector proteins with RNase activity not present in other proteins that also have HEPN domains.  One of skill in the art would understand that the structural diversity in the HEPN domains is associated with function.  The specification in the instant case only provides a motif that is found within these HEPN domains, Rx4-6H, where only two amino acids are defined, namely R and H.  The specification discloses that HEPN domains are approximately 150 amino acids long.  It is reiterated herein that even if (i) all the amino acids of the HEPN domains have been defined, which they have not, or (ii) any segment of 150 amino acids that comprise the Rx4-6H motif and has a four-helical up-down fold represents an HEPN domain,  the presence of two HEPN domains, which already include the Rx4-6H motif, represent no more than 27% of the entire structure of a protein of about 1100 amino acids (27% = 300x100/1100).   As indicated in prior Office actions, the exemplary species provided are at least 1100 amino acids long. The remainder 73% of the structure of a protein, which is equivalent to 800 amino acids, as required by the claims is unknown. There is no structure/function correlation that would allow one of skill in the art to determine which proteins are more likely to be type VI effector proteins having RNase activity.  Moreover, there is no disclosure as to how this 73% of the structure correlates with the desired function.  any length and sequence between these two HEPN domains is all that is required in a protein that has RNase activity and the ability to form a complex with a guide RNA.   
With regard to the argument that as long as the specification discloses at least one method for making and using the claimed invention that bears reasonable correlation to the entire scope of the claim, then the enablement requirement is satisfied, it is not believed that the teachings of the specification and those of the prior art satisfy the enablement requirement as asserted.  In view of the fact that there is essentially two amino acids defined in a protein that has approximately 1100 amino acids and the two domains recited have not been structurally defined by the specification and/or the prior art so that the structure correlates with the desired activity, one of skill in the art would have to test an essentially infinite number of proteins to determine those that meet the required functional properties.  In the instant case, even with known enzymatic assays and methods to make recombinant polypeptides or isolate polypeptides, one of skill in the art would have to carry an immense amount of experimentation to find a protein as required by the claims because  the specification is completely silent with regard to (i) the structural features required beyond the Rx4-6H motif and/or (ii) a structure/function correlation that would allow the determination of those proteins more likely to have the desired activity.   Since there is an essentially infinite number of proteins that one of skill in the art would have to test to find proteins with the recited functional characteristics, one of skill in the art cannot possibly conclude that the amount of experimentation required with current techniques (i.e., high throughput mutagenesis and screening techniques) in the art is routine, or that the method disclosed by the specification bears reasonable Such guidance has not been provided in the instant specification.  Therefore, for the reasons of record and those set forth above, one cannot reasonably conclude that the full scope of the claimed invention is enabled by the teachings of the specification and/or the prior art.


Double Patenting
Claims 13-17, 19, 22-23 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,266,887.  
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that the issue of double patenting is contingent upon whether the remarks provided are indeed considered and entered, and if so, whether it is believed there is overlap with claims ultimately allowed in the application. Applicant requests reconsideration and withdrawal of the double patenting rejections. 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  Claims 13-17, 19 and 22-23 are directed in part to an in vitro  method for targeting a target nucleic acid in a sample, wherein said method comprises contacting a target nucleic acid that comprises RNA with a guide RNA and a CRISPR-Cas effector protein that comprises two HEPN  domains and has RNase activity, wherein said guide RNA and said CRISPR-Cas effector protein form a complex that binds the target nucleic acid, wherein the CRISPR-Cas effector protein has RNase activity, wherein the CRISPR-Cas effector protein can have a mixed alpha/beta region between the two HEPN domains, and wherein the CRISPR-Cas effector protein can have an HEPN domain near the C-terminal end.  The specification of the instant application discloses that the type VI CRISPR-Cas effector protein, 
Claims 1-14 of U.S. Patent No. 10,266,887 are directed in part to a method for detecting a target nucleic acid in a sample, wherein said method comprises contacting the sample with reagents for amplifying a target nucleic acid, a Cas13b protein that comprises one or more HEPN domains, and one guide polynucleotide that forms a complex with the Cas13b protein and binds to the target nucleic acid in the sample.  The specification of US Patent No. 10,266,887 discloses that Cas13b comprises two HEPN domains. The specification of US Patent No. 10,266,887 discloses a. L. shahii DSM 19757 C2c2 protein that comprises SEQ ID NO: 591 as a preferred embodiment of the genus of Cas13b proteins in the systems.  The specification of US Patent No. 10,266,887 discloses delivery of the Cas13b protein by means of a vector and/or nanoparticles.  Therefore, the method of claims 13-17, 19, 22-23 of the instant application is either anticipated and/or deemed an obvious variation of the method of claims 1-14 of U.S. Patent No. 10,266,887 in view of the preferred embodiments disclosed.  In view of the fact that no arguments traversing the Examiner’s position have been provided and no terminal disclaimer has been filed, this rejection is maintained for the reasons of record.

Claims 13-17, 19, 22-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 5-15 of copending Application No. 16/450,852.  
Claims 13-17, 19, 22-23  remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4-8, 10-17, 19-20 of copending Application No. 16/450,825.  
Claims 13-17, 19, 22-23 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 82-89, 91, 93-97, 100-105, 109, 119-123 of copending Application No. 15/844,530.  
These provisional rejections have been discussed at length in the previous Office action. They are maintained for the reasons of record and those set forth below.
Applicant argues that if upon agreement as to allowable subject matter, it is believed that there is still a double patenting issue, a terminal disclaimer will be filed for the purposes of expediting prosecution. 
Applicant’s arguments have been fully considered but not deemed persuasive. Claims 13-17, 19 and 22-23 of the instant application are directed in part to an in vitro  method for targeting a target nucleic acid that comprises RNA in a sample, wherein said method comprises contacting a target nucleic acid that comprises RNA with a guide RNA and a CRISPR-Cas effector protein that comprises two HEPN  domains and has RNase activity, wherein said guide RNA and said CRISPR-Cas effector protein form a complex that binds the target RNA, wherein the CRISPR-Cas effector protein can have a mixed alpha/beta region between the two HEPN domains, and wherein the CRISPR-Cas effector protein can have an HEPN domain near the C-terminal end.  The specification of the instant application discloses that the type VI CRISPR-Cas effector protein, and the polypeptide of SEQ ID NO: 591, has two HEPN domains separated by a mixed alpha/beta region, wherein one of the HEPN domains is near the C-terminus. 
Claims 1-2, 5-15 of copending Application No. 16/450,852 are directed in part to an in vitro method for targeting a target RNA in a sample, wherein said sample comprises the target RNA and non-target RNA, wherein said method comprises contacting said target RNA with (I) a CRISPR-Cas effector protein, wherein said effector protein (a) has two or more HEPN domains, (b) is a variant of the polypeptide of SEQ ID NO: 71 or 591 (L. shahii DSM 19757 C2c2) having 80% sequence identity with the polypeptide of SEQ ID NO: 71 or 591, or (c) is a L. shahii DSM 19757 C2c2 protein, and (II) a guide RNA, wherein the guide RNA forms a complex with the CRISPR-Cas effector protein, wherein the guide RNA directs the complex to bind the target RNA, wherein the guide RNA lacks a tracr sequence, wherein the target RNA is a disease associated RNA, wherein the CRISPR-Cas effector protein cleaves the target RNA and the non-target RNA.  Therefore, the in vitro method of claims 1-2, 5-15 of copending in vitro method of claims 13-17, 19, 22-23 of the instant application as written/interpreted.
Claims 1-2, 4-8, 10-17, 19-20 of copending Application No. 16/450,825 are directed in part to an in vitro  method for targeting a target RNA in a sample, wherein said method comprises contacting the target RNA with a guide RNA and a CRISPR-Cas effector protein that comprises two HEPN  domains, wherein the CRISPR-Cas effector protein can comprise (a) SEQ ID NO: 591, (b) an amino acid sequence which is a variant of SEQ ID NO: 591 having at least 80% sequence identity with SEQ ID NO: 591, or (c) an L. shahii DSM 19757 protein, wherein said guide RNA and said CRISPR-Cas effector protein form a complex that binds the target RNA, wherein the CRISPR-Cas effector protein cleaves the target RNA as well as non-target RNAs in the sample, wherein the CRISPR-Cas effector protein can have RNase activity, wherein the CRISPR-Cas effector protein can have a mixed alpha/beta region between the two HEPN domains, and wherein the CRISPR-Cas effector protein can have an HEPN domain near the C-terminal end.  Therefore, the in vitro method of claims 1-2, 4-8, 10-17, 19-20 of copending Application No. 16/450,825 anticipates the in vitro method of claims 13-17, 19, 22-23 of the instant application as written/interpreted.
Claims 82-89, 91, 93-97, 100-105, 109, 119-123 of copending Application No. 15/844,530 are directed in part to a method of modifying/targeting a target locus comprising RNA by delivering to said target locus a Cas polypeptide and one or more nucleic acid components, wherein the Cas polypeptide  has one or more HEPN domains, wherein the effector protein and the nucleic acid component can be delivered via polynucleotides that encode the effector protein and the nucleic acid component, or via liposomes, nanoparticles, exosomes, or viral vectors, wherein the nucleic acid components form a complex with the Cas polypeptide, and direct the binding of the complex to the target locus.  The specification as evidenced by claim 104 discloses practicing the method in vitro as a preferred embodiment of the claimed method.  Therefore, the method of claims 13-17, 19, 22-23 of the instant application is either anticipated and/or deemed an obvious variation of the method of claims 82-89, 91, 
In view of the fact that no arguments traversing the Examiner’s position have been provided and no terminal disclaimer has been filed, these provisional rejections are maintained for the reasons of record.

Claims 13-17, 19, 22-23 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 of US Patent No. 10,476,825. 
Claims 13-17, 19, 22-23 were provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 17, 19, 21-31 of copending Application No. 15/922,576.  In view of the issue of copending Application No. 15/922,576, this is no longer a provisional rejection.  Claims 13-17, 19, 22-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 36-50 of US Patent No. 11,174,515.  
Claims 13-17, 19, 22-23 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-30 of US Patent No. 10,666,592.  
Claims 13-17, 19, 22-23 were provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 39 of copending Application No. 16/257,493.  In view of the issue of copending Application No. 16/257,493, this is no longer a provisional rejection. Claims 13-17, 19, 22-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 19 of US Patent No. 11,228,547.
Claims 13-17, 19, 22-23 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 27-32, 34 of copending Application No. 16/493,464.  
Claims 13-17, 19, 22-23 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 184-192 of copending Application No. 16/310,577.   
These rejections have been discussed at length in prior Office actions. They are maintained for the reasons of record and those set forth below.
Applicant submits that these rejections should be withdrawn at the time they are the only remaining rejections, as the claims in the instant application have the earliest effective filing date.
Applicant’s arguments have been fully considered.  At this time, there are other grounds of rejection remaining in the examination of the instant application which are not related to double patenting.  Thus, the rejections can be properly maintained.  It should also be noted that the provisions of MPEP 804(I)(B) with regard to the withdrawal of a provisional double patenting rejection if such rejection is the only remaining issue in the application does not apply to double patenting rejections over claims of an application that issued as a patent.  The rejections of claims 13-17, 19, 22-23 over claims in US Patent No. 10,476,825, 11,174,515, 10,666,592, and 11,228,547 cannot be withdrawn in accordance with MPEP § 804(I)(B). Therefore, in view of the fact that no arguments traversing the Examiner’s position have been presented and no terminal disclaimer has been filed, these rejections are maintained for the reasons of record. 
For the record, while the response of 10/14/2021 on page 13 states that claims 13-19, 21-23 stand rejected over claims 1-2, 17-27 of copending application No. 15/482,603, it is noted that this rejection was withdrawn in the prior Office action in view of the cancellation of claims 1-2 and 17-27 of copending Application No. 15/482,603.   See page 11, item 17 of the prior Office action mailed on 6/14/2021.
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/ process/file/efs/guidance/eTD-info-I.jsp.  

Conclusion
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.




/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


DR
January 2, 2022